Citation Nr: 1818997	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to herbicide exposure in the Republic of Vietnam.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He served in the Republic of Vietnam between March 1967 and March 1968 and received for his combat service there the Bronze Star Medal, the Purple Heart Medal, and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied the service connection claim on appeal, which the Veteran appealed to the Board in September 2012.  In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  In July 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in November 2015.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand for additional development and medical inquiry is warranted into the claim on appeal.

In the July 2015 remand, the Board requested medical commentary on the Veteran's claim that his service in Vietnam, to include his presumed exposure to herbicides there, directly caused his kidney cancer.  See 38 C.F.R. § 3.303.  In response, the Veteran underwent medical examination in November 2015.  The examination report and opinion are not adequate because the examiner did not discuss whether service in Vietnam caused kidney cancer.  Rather, the examiner appeared to base the opinion on the mere fact that kidney cancer is not among the diseases that may be presumed related to herbicide exposure in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  A remand for another medical opinion is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  A remand is also necessary for medical inquiry into the issue of whether kidney dysfunction noted in the November 2015 VA report is secondary to service-connected diabetes mellitus, type 2 (diabetes).  See 38 C.F.R. § 3.310.  The new examination should be conducted by a physician, moreover.  

Lastly, a June 2014 memorandum of record by the AOJ indicates that private treatment records and reports related to kidney treatment may be outstanding.  Additional efforts should be made to obtain such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in April 2016. 

2.  Attempt to obtain private medical evidence pertaining to the VA Form 21-4142 received in April 2014, which is discussed in the AOJ's June 2014 memorandum of record.  

All records/responses received must be associated with the claims file.  See 38 C.F.R. § 3.159.  

3.  Schedule the Veteran for an examination with a physician to determine the nature and etiology of his kidney cancer, and its residuals to include a nephrectomy in June 2002.  The examiner should review the claims folder, and then respond to the following questions. 

(a).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that kidney cancer (or its residuals) is related to a disease, event, or injury during service? 

In answering this question, discuss any effect herbicides exposure in Vietnam would have on the Veteran's kidneys, and any effect to the kidneys (e.g., infection) from the punji stake wounds he received in Vietnam.

Also discuss the April 2013 private report from an oncologist who acknowledged a "possible" relationship between kidney cancer and herbicides exposure, and the medical articles of record linking Agent Orange to kidney cancer.    

(b).  If the answer to (a) is negative, is it at least as likely as not that kidney cancer (or its residuals) is due to or caused by service-connected diabetes? 

(c).  If the responses to (a) and (b) are negative, is it at least as likely as not that kidney cancer (or its residuals) has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected diabetes?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

In answering (c), discuss whether the kidney dysfunction noted in the November 2015 VA report is related to diabetes.  

All opinions must be fully explained and supported by a rationale.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the November 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




